Exhibit 10.2

 

SEVENTH AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

This Seventh Amendment to Senior Secured Promissory Note by and among GI
DYNAMICS, INC., a Delaware corporation (the “Payor”), and CRYSTAL AMBER FUND
LIMITED (the “Holder”) is effective as of May 1, 2020. Capitalized terms used
but not defined herein have the definitions ascribed thereto in that certain
Senior Secured Convertible Promissory Note issued on June 15, 2017 by the Payor
to the Holder, as amended on December 31, 2018, March 29, 2019, April 30, 2019,
June 30, 2019, August 21, 2019 and March 31, 2020 (as so amended, the “Existing
Note”).

 

WHEREAS, the Payor and the Holder desire to further amend the terms of the
Existing Note as set forth herein; and

 

WHEREAS, Section 10(f) of the Existing Note provides that any term of the
Existing Note may be amended or waived only with the written consent of the
Payor and the Holder.

 

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Payor and the Holder, intending to be legally bound, agree as
follows:

 

1. Maturity Date Extension. Sections l(b), 2(a), 2(b) and 2(c) of the Existing
Note are hereby amended with immediate effect to change the dates referred to in
each such section (including, for the avoidance of doubt, the Maturity Date)
from “May 1, 2020” to “May 15, 2020”.

 

2. No Other Changes. Except as specifically amended in this amendment, all other
terms of the Existing Note shall remain unchanged and in full force and effect.

 

3. Counterparts. This amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Facsimile or PDF transmission of
execution copies or signature pages for this amendment shall be legal, valid and
binding execution and delivery for all purposes.

 

4. Governing Law. This amendment shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without regard to its principles of conflicts of laws.

 

[Signature Pages Immediately Follow]

 

  

 

 

IN WITNESS WHEREOF, the undersigned party has executed this amendment as of the
date first written above.

 

PAYOR:

 

GI DYNAMICS, INC.         By: /s/ Scott Schorer   Name:  Scott Schorer   Title:
Chief Executive Officer  

 

IN WITNESS WHEREOF, the undersigned party has executed this amendment as of the
date first written above.

 

HOLDER:

 

CRYSTAL AMBER FUND LIMITED

 

By: Crystal Amber Asset Management (Guernsey) Limited, as
Investment Manager

 

By: /s/ Laurence McNairn   Name:  Laurence McNairn   Title: Director  

 

(Signature Page to Seventh Amendment to Senior Secured Convertible Promissory
Note)

 

 

 



 

 